Torrance, J.
The principal question in this case is whether the court, upon the facts found, erred in rendering judgment for the plaintiff, and the decision of this question depends upon the proper construction of the finding of facts.
The defendant says the import of the finding is this: Bristol, when notified by New Britain that the paupers belonged to Bristol and that they had applied to New Britain for aid, assumed their support, and made the selectmen of New Britain the agents of Bristol to expend for their support money furnished by Bristol to its agents for this express purpose.
In this view of the finding Bristol itself supported the paupers, through agents of its own appointment, and neither New Britain, nor its selectmen as such, had anything whatever to do with the paupers after Bristol had been notified. If this is the true construction of the finding, the defendant is right in claiming, as it does, that the plaintiff cannot recover in this action, even though it supported paupers belonging to New Britain finder a clear, honest and innocent mistake of fact.
The liability of one town to another town for support furnished by the latter to paupers belonging to the former, is created solely by statute, and the statutory requirements must be complied with as a prerequisite to the existence of any liability. Beacon Falls v. Seymour, 44 Conn. 210 ; Windham v. Lebanon, 51 id. 319.
If Bristol, when notified by New Britain, had removed the paupers to some place within the limits of Bristol, and had there itself supported them, it is clear that Bristol could not recover from New Britain for the money so expended, without complying with the statutory requirements as to notice; and the mere fact that in such a supposed case Bristol had furnished support to paupers belonging to New Britain, under an honest mistake as to their place of settlement, would make *205no difference as to the liability of New Britain. It is equally true, we think, that if Bristol, when notified by New Britain, acting under a like mistake of fact, instead of removing the paupers, chose to support them itself in New Britain, it could not recover the expense of such support without showing a compliance with the statutory requirements. In either of the cases supposed, Bristol, in order to hold New Britain, must show that it complied with the statutory requirements. As there is no claim made that Bristol did comply with the requirements of our statutes so as to bind New Britain, it follows that if the defendant’s construction of the finding is the true one, the court below erred in rendering judgment for the plaintiff.
But we are of opinion that the construction which the defendant contends for is not the true construction of the finding. Taken as a whole, we think the true import of the finding is that New Britain and not Bristol furnished the support in the first instance, and Bristol agreed to reimburse New Britain for what that town might expend for that purpose. In furnishing this support New Britain was not the agent of Bristol and never intended to be its agent, but was acting for itself under the law in such a way as to bind Bristol, if the paupers had really belonged to Bristol. New Britain paid out its own money for the support of the paupers, and claimed the amount so paid out as a debt, under the statutes relating to paupers, due from Bristol to New Britain. New Britain claimed payment of that debt and Bristol paid it, both towns acting under the mistaken belief that such a debt was due when in truth no such debt was due. Bristol is now seeking, not to recover for money paid by it by mistake for the support of paupers belonging to New Britain, but for money paid to New Britain in payment of a debt claimed by New Britain to be due to it under the statute, in a case where no such debt in fact existed, but upon an honest assumption by both towns that it was due. This is the case set forth in the complaint, and it is also the case set forth in the finding. In this view of the case the statutes in relation to the support by one town of paupers belonging *206fco another, upon which the defendant relies, have no application.
Upon the facts found there is a “ complete and irresistible, equity ” in favor of Bristol to recover the money paid by it to New Britain.
The fact that Bristol assented to the claims of New Britain that the paupers belonged to Bristol, and agreed in advance to reimburse New Britain for what it might expend in support of them, is of no importance; because it was made in ignorance of its rights, induced by an innocent mistake of material facts. Clinton v. Haddam, 50 Conn. 84. “ Where money is paid to another under the influence of a mistake, that is, upon the supposition that a specific fact is true, which would entitle the other to the money, . . . and the money would not have been paid if it had been known to the payer that the fact was untrue, an action will lie to recover it back, and it is against conscience to retain it.” United States v. Barlow, 132 U. S. 271, 282; Northrop v. Graves, 19 Conn. 548; Mansfield v. Lynch, 59 id. 320.
We know of no reason why the principles laid down in the above cited cases should not apply as well between towns as between individuals, where, as here, there is no statute to the contrary. In this view of the case it becomes unnecessary to discuss at length the claimed error in overruling the demurrer; for the demurrer was based mainly upon the view of the case taken by the defendant, that Bristol had itself supported the paupers in New Britain through its own agents, and was seeking in this case to recover for what it had so expended. As 'this is not the correct view, the demurrer was properly overruled.
There is no error.
In this opinion the other judges concurred.